Citation Nr: 1823781	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date earlier than April 27, 2012 for the grant of service connection for left knee disability.

2. Entitlement to an initial rating in excess of 20 percent from April 27, 2012 to December 17, 2014, and in excess of 30 percent disabling as of February 1, 2016, for left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Phoenix, Arizona.

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The Board notes that in a January 2017 email, the Veteran asserted clear and unmistakable error (CUE) in a March 1983 rating decision that denied his service connection claim for left knee disability based upon a finding of no chronicity of residuals at that time.  However, during the February 2017 Board hearing, the Veteran's representative specifically stated that the Veteran was not raising a CUE claim.  At this time, the Board finds that the Veteran's general assertion that his benefits should go back to 1983 does not reasonably raise a motion for CUE.  If the Veteran wishes to raise a more specific allegation of CUE in a prior VA adjudication, he is free to do so.  


FINDINGS OF FACT

1. Service connection for left knee disability was denied in a March 1983 rating decision; the veteran was issued a statement of the case addressing that issue in July 1983, but he did not perfect his appeal.
2. Service connection for left knee disability was thereafter denied in an unappealed December 1993 rating decision.    

3. Following the December 1993 rating decision, no further communication from the veteran or any representative was received regarding establishing service connection for left knee disability until April 27, 2012.

4. Prior to October 24, 2013, the Veteran's left  knee disability was manifested by frequent episodes of locking pain and effusion into the joint; the left knee disability was not manifested by flexion limited to 60 degrees or less, extension limited to 5 degrees or less, instability or ankylosis.

5. From October 24, 2013 to December 17, 2014, the Veteran's left knee disability was manifested by frequent episodes of locking pain and effusion into the joint and forward flexion limited to 20 degrees; the left knee disability was not manifested by flexion limited to 15 degrees or less, extension limited to 5 degrees or less, instability or ankylosis.

6. As of February 1, 2016, the Veteran's left knee total arthroplasty was manifested by prosthetic replacement of the knee joint with minimal weakness, pain or limitation of motion.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than April 27, 2012, for the award of service connection for left knee disability, have not been met.  38 U.S.C. §§ 5101(a), 5107, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.104, 3.151, 3.156, 3.160, 3.400, 20.1100 (2017).

2. The criteria for an initial rating in excess of 20 percent prior to October 24, 2013 for left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5002, 5003, 5256-5263 (2017).

3. From October 24, 2013 to December 17, 2014, the criteria for a 30 percent rating for left knee disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5002, 5003, 5256-5263 (2017).

4. As of February 1, 2016, the criteria for a rating in excess of 30 percent for left knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5002, 5003, 5256-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in May 2012 and December 2015.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Earlier Effective Dates

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (2012).  

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014); see also 38 C.F.R. § 3.1(p) (2017) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for 

The Veteran seeks an effective date earlier than April 27, 2012 for the award of service connection for left knee disability.  Specifically, the Veteran asserts that the effective date should be consonant with the date he first filed a claim for service connection in January 1983.

The record shows that in January 1983 the Veteran filed a service connection claim for left knee disability.  That claim was denied in a March 1983 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in April 1983.  Thereafter, a SOC was issued in July 1983.  The Veteran did not file a formal appeal to the Board and the March 1983 rating decision became final.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).

The Veteran filed another service connection claim for left knee disability in December 1993.  That claim was subsequently denied in a March 1994 rating decision on the premise that new and material evidence had not been submitted.  The Veteran did not file a timely NOD and that decision became final.  38 U.S.C. § 7105 (a) (2012); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2017).

A third claim was submitted on April 27, 2012.  That claim was granted in an October 2012 rating decision.  In April 2013, the Veteran requested an increased rating.  In a May 2013 statement, the Veteran requested an earlier effective date for the grant of his service connected left knee disability.  Both claims were denied in a February 2014 rating decision and the Veteran filed a timely NOD that same month.  A SOC was issued in August 2014 and the Veteran filed a timely VA Form 9, Substantive Appeal.

In a September 2014 letter, the Veteran asserted that he had suffered from alcoholism, drug use and three failed marriages which were symptoms of severe depression and PTSD.  Due to those symptoms, the Veteran stated that he failed to appeal the denials of his prior service connection claims in 1983 and 1993.

The Board acknowledges the Veteran's assertions concerning the personal problems he was experiencing during the periods in which to appeal the above rating actions.  The Board points out that he was represented by service organizations during both time periods.  Moreover, the Court has made it clear that there can be no free standing claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C. § 7105.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).  

In short, the personal problems mentioned by the veteran, while undoubtedly distracting during the appeal periods, do not fall into any exception for tolling the period for which to file a timely appeal.  Nor may the veteran otherwise assert a free standing claim for an earlier effective date.

Consequently, the earliest possible effective date for the grant of service connection is April 27, 2012; the date the Veteran filed his most recent service connection claim.

Accordingly, the Board concludes that April 27, 2012 is the proper effective date for the grant of service connection for left knee disability.  The claim is denied.

Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1995).

Left Knee

The Veteran asserts an initial rating in excess of 20 percent disabling from April 27, 2012 to December 17, 2014, and in excess of 30 percent disabling as of February 1, 2016 for left knee disability.  The Board notes that in December 2014 the Veteran filed a claim for a temporary 100 percent rating based on surgery requiring convalescence.  That claim was granted in an unappealed April 2015 rating decision which assigned a 100 percent disability rating from December 18, 2014 to January 31, 2016.  That rating is not on appeal.

As noted above, the Veteran filed a service connection claim for left knee disability in April 2012.  The Veteran underwent a VA examination in May 2012.  The examiner diagnosed the Veteran with left knee osteoarthritis and status post left cruciate ligament repair.  The Veteran reported flare-ups that caused difficulty crouching, stooping, and kneeling.  Range of motion (ROM) testing revealed flexion to 140 degrees with painful motion beginning at 100 degrees, and extension to 0 degrees with no objective painful motion.  The Veteran was able to perform repetitive use testing resulting in the same ROM testing results.  The examiner noted functional loss due to pain on movement.  Muscle strength and joint stability testing was normal.  The examiner noted no history of patellar subluxation/dislocation, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  A meniscal condition was found characterizes by a meniscal tear, and frequent episodes of joint "locking," pain, and joint effusion.  

March and April 2013 VA medical records show the Veteran reported that his left knee pain was controlled by medication.  The Veteran expressed concern about the sensation of locking when he walked and the feeling of instability when pivoting.  The physician noted ROM from 0-130 degrees, negative Lachman's and anterior drawer tests, and a lack of pain or joint palpation during a McMurray's test.  A May 2013 MRI study revealed intact patella and quadriceps tendons, posterior cruciate ligament, medial and lateral collateral ligaments without tear, small joint effusion, mild tricompartmental degenerative disease, and unremarkable lateral meniscus and a large portion of the medial meniscus missing suggesting prior partial meniscectomy.  The Veteran was also assessed with a tear versus post-surgical change of the anterior horn medial meniscus.

At an October 24, 2013 VA examination, the Veteran reported flare-ups that caused stiffness and pain that was unbearable at times.  ROM testing revealed flexion to 120 degrees with painful motion reported at 120 degrees, and extension to 0 degrees with no objective painful motion.  ROM testing was the same following repetitive use testing.  Functional impairment was found due to less movement than normal, excess fatigability and pain on movement.  The examiner found that contributing factors of pain, weakness, fatigability and/or incoordination during flare-ups resulted in additional limitation of ROM approximately to 20 degrees flexion and 0 degrees extension.  Muscle strength and stability testing was normal.  The examiner noted no history of recurrent patellar subluxation/dislocation, chronic exertional compartment syndrome or any tibial and/or fibular impairment.  The Veteran was found to have a meniscal condition manifested by meniscal dislocation, meniscal tear, frequent episodes of joint "locking" and frequent episodes of joint pain.  

A May 2014 private medical record noted ROM testing results of -5 degrees extension to 155 degrees flexion.  The Veteran was found to have good endpoint to collateral and cruciate ligaments but that he was quite tender to palpation at the medial and lateral joint lines.  A positive McMurray's and Apley's test was noted.  Pivot-shift, Lachman's and drawer testing were also negative.  In October 2014, a private orthopedic medical record shows the Veteran reported left knee pain, grinding and crepitus.  Pain was reported as constant.  The physician noted an antalgic gait.  ROM was noted as between 5 to 90 degrees.  A 3+ joint effusion was noted as evident.  An MRI study revealed complete obliteration of the joint lines both medically and laterally, particularly in the patellofemoral joint.  Effusion of the left knee and maceration of the medial meniscus was also noted.  The physician determined that the only viable treatment was a total knee replacement.    

Following total left knee arthroplasty, the Veteran underwent a VA examination in May 2015.  The examiner noted ROM testing revealing flexion to 100 degrees and extension to 20 degrees.  The reduced ROM was noted to impact the Veteran's ability to run, walk, climb stairs, lift, carry or do weight bearing physical activities.  The examiner further noted that the left knee disability resulted in disturbance of locomotion and interference with standing.  No localized tenderness or pain on palpation was found.  Additionally, no pain with weight bearing was found.  The Veteran was able to perform repetitive-use testing with no additional loss in function or additional loss in ROM.  The Veteran reported a base line pain rated a 6 on a scale to 10 with flare-ups that occurred twice per week during which pain was rated an 8 on a scale to 10.  Each flare-up episode reportedly lasted 2-4 hours.  The examiner also noted that pain significantly limited functional ability with repeated use over a period of time, but was unable to provide the degree of additional ROM loss because the disturbance of function was intermittent and any estimation of additional loss in ROM was noted as speculative.  Muscle strength testing was normal and no muscle atrophy was found.  Additionally, no ankylosis was found.  Left knee joint stability testing was normal and the examiner noted no history of recurrent subluxation, lateral instability or recurrent effusion.  In addition, the examiner noted no meniscal condition, recurrent patellar dislocation, chronic exertional compartment syndrome or other tibial or fibular impairment.  

At a February 2017 Board videoconference hearing the Veteran testified that his current left knee condition was manifested pain but of a different type since his total left knee arthroplasty.  He further stated that locking pain was no longer an issue.  Current symptoms included feeling weather changes, hot and cold sensitivity and feeling rubbing against sheets.

The Veteran's left knee disability has been rated 20 percent disabling prior to December 18, 2014 pursuant to 38 C.F.R. § 4.71a, DC 5003-5258, for a dislocated semilunar cartilage with frequent episodes of locking pain and effusion into the joint.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  Under DC 5258, a single 20 percent rating is available; therefore no higher rating is available under that diagnostic code.  

As of February 1, 2016, the Veteran's left knee has been rated 30 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5055, for prosthetic replacement of knee joint.  Under DC 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  The Veteran's left knee disability has not been manifested by ankylosis or recurrent subluxation or lateral instability at any time during the appeal period; therefore, DCs 5256 and 5257 are not for application.  The left knee disability has additionally not been manifested by impairment of the tibia and fibula or genu recurvatum.  Thus, DCs 5262 and 5263 are not for application.  DC 5259 provides for a single 10 percent disability rating; thus, rating the disability under that diagnostic code would be less beneficial to the Veteran.

Under DC 5260, limitation of flexion to 60 degrees warrants a non-compensable evaluation, and limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation, and limitation of flexion to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a (2017).  

DC 5261 provides the rating criteria for limitation of extension of the leg.  Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, DC 5261.  A veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

Turning to the first period on appeal, the Board concludes that a staged rating is warranted.  Specifically, the Board concludes that the evidence of record does not support a finding for a rating higher than 20 percent prior to October 24, 2013, but that a staged 30 percent rating is warranted from October 24, 2013 to December 17, 2014.  

Prior to October 24, 2013, the evidence of record establishes the left knee was manifested by flexion, at worst, to 100 degrees.  This includes ROM testing following repetitive use and objective signs of painful motion.  Specifically, taking into account painful motion, the May 2012 VA examiner noted painful motion beginning at 100 degrees.  Thus, as the evidence of record does not show the left knee disability manifested by limitation of flexion to 60 degrees or less prior to October 24, 2013, a noncompensable evaluation under DC 5260 thereby be warranted.  Additionally, prior to October 24, 2013 the Veteran's left knee had not been manifested by extension limited to less than 5 degrees.  Specifically, during this period on appeal ROM testing repeatedly showed left knee extension to 0 degrees with no painful motion reported or observed.  Therefore, DC 5261 does not provide for a compensable rating prior to October 24, 2013.

Accordingly, after reviewing the evidence of record and the applicable diagnostic codes, the Board finds that a 20 percent rating under DC 5258 is the highest rating available prior to October 24, 2013.

However, the October 24, 2013 VA examination report shows the Veteran reported flare-ups that caused stiffness and pain that was unbearable at times.  In assessing the Veteran's functional impairment, the examiner found that contributing factors of pain, weakness, fatigability and/or incoordination during flare-ups resulted in additional limitation of ROM to approximately 20 degrees flexion and 0 degrees extension.  In providing the Veteran with the benefit-of-the-doubt, the Board finds that a higher 30 percent rating is warranted from October 24, 2013 to December 17, 2014 under DC 5260 based on limitation of flexion.  With regard to DC 5261, the record shows that extension was limited, at worst, by 5 degrees during an October 2014 orthopedic examination.  Therefore, DC 5261 does not provide for a compensable rating during this period on appeal.

Therefore, the Board finds that rating the left knee disability based on limitation of motion pursuant to DC 5260 from October 24, 2013 to December 17, 2014 provides the Veteran with a more beneficial outcome during this period on appeal.  The Board notes that it would be impermissible pyramiding to assign a rating under DC 5258 for pain, "locking", and effusion in the knee in addition to a rating under DC 5260 for limitation of motion of the knee due to arthritic pain.  The Court has held that assigning two separate ratings for symptoms that are "duplicative or overlapping" violates the rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this regard, symptoms of temporary limitation of motion (locking) and pain and non-temporary limitation of motion and pain are overlapping symptoms that implicate the rule against pyramiding.

Turning to the period on appeal as of February 1, 2016, the Board finds that the Veteran's left knee disability is properly rated at 30 percent.  As noted above, the Veteran underwent a total left knee arthroplasty in December 2014.  As further noted above, following prosthetic replacement of a knee joint and following the one-year total rating under 38 C.F.R. § 4.30, the left knee is to be rated pursuant to residuals with the minimum rating set at 30 percent.  38 C.F.R. § 4.71a, DC 5055. 

The Veteran underwent a VA examination in May 2015 which showed normal strength and stability.  No localized pain or pain on palpation was found, nor was pain with weight bearing.  The Veteran did report flare-ups that occurred twice per week with each episode lasting 2-4 hours.  ROM testing revealed flexion to 100 degrees and extension to 20 degrees.

Based on the above, the Board finds that a rating in excess of 30 percent under DC 5055 is not warranted as the left knee disability was not manifested by chronic severe painful motion or weakness.  Additionally, if the Board were to rate the left knee by analogy for intermediate degrees of residual pain or limitation of motion, the highest rating available would be 30 percent under to DC 5261 based on limitation of extension.  Therefore, rating the Veteran's left knee disability by analogy does not provide him with a more beneficial outcome.

The Board further finds that there is no basis for the assignment of any higher rating based on consideration of functional loss of the left knee during any period on appeal.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); Deluca, 8 Vet. App. at 204-06; Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); Correia, 28 Vet. App. at 158.  With regard to the period on appeal from October 24, 2013 to December 17, 2014, the Board has already assigned a higher rating based on functional loss during flare-ups.  With regard to the periods on appeal prior to October 24, 2013 and as of February 1, 2016, even with the Veteran's assertions of pain, flare-ups and functional limitation, he has not demonstrated limitation of extension or flexion of either knee to warrant the assignment of any higher evaluation.  Therefore, the evidence reflects that the currently assigned 20 and 30 percent ratings properly compensate him for the extent of functional loss resulting from painful motion, stiffness, and tenderness in the left knee.  The Board has further considered the findings regarding less movement than normal and pain on movement.  Here, however, the available medical findings do not show that painful motion, limitation of motion on repetitive use or during flare-ups resulted in functional loss warranting the assignment of any higher evaluation during either appeal period.

The Board is cognizant that the May 2012 and May 2015 VA examiners did not provide actual amounts in degrees of limitation of motion during flare-ups.  However, the May 2012 VA examination shows the Veteran reported that flare-ups caused difficulty with crouching, stooping and kneeling.  He did not indicate that flare-ups resulted in pain causing further limitation of motion.  Additionally, the May 2015 VA examiner specifically noted that the left knee was not observed during a flare-up and concluded that the specific degree of additional loss of range of motion during such episodes could not be feasibly determined.  However, during the February 2017 Board hearing, the Veteran testified that since his total left knee arthroplasty locking pain was no longer an issue.  Current symptoms included feeling weather changes, hot and cold sensitivity and feeling rubbing against sheets.  Thus, the evidence of record does not support a finding for any higher ratings based on consideration of functional loss.

The Board additionally notes that the Veteran is already service-connected for scars and neuropathy associated with his left knee disability and those ratings are not on appeal.  Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

In sum, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 20 percent for the service-connected left knee disability prior to October 24, 2013.  From October 24, 2013 to December 17, 2014 the Board finds that a staged 30 percent rating is warranted, and that portion of the claim is granted.  Finally, as of February 1, 2016, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent and that claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.71a, DCs 5002, 5003, 5055, 5256-5263 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

Entitlement to an effective date earlier than April 27, 2012 for the grant of service connection for left knee disability is denied.

Entitlement to an initial disability rating in excess of 20 percent prior to October 24, 2013 for left knee disability is denied.

Entitlement to a 30 percent disability rating, but no higher, from October 24, 2013 to December 17, 2014, for left knee disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 30 percent as of February 1, 2016 for left knee disability is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


